Notice of Pre-AIA  or AIA  Status
	The present application is being examined under the pre-AIA  first to invent provisions. 
	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
	This application is a continuation application of U.S. application 12463214 filed on 05/08/2009 and U.S. application 10844006 filled on 05/11/2004.  See MPEP §201.07. 
	In accordance with MPEP §609.02 A. 2 and MPEP §2001.06(b) (last paragraph), the Examiner has reviewed and considered the prior art cited in the Parent Application.  Also in accordance with MPEP §2001.06(b) (last paragraph), all documents cited or considered ‘of record’ in the Parent Application are now considered cited or ‘of record’ in this application.  Additionally, Applicant(s) are reminded that a listing of the information cited or ‘of record’ in the Parent Application need not be resubmitted in this application unless Applicants desire the information to be printed on a patent issuing from this application.  See MPEP §609.02 A. 2.  Finally, Applicants are reminded that the prosecution history of the Parent Application is relevant in this application.  See e.g., Microsoft Corp. v. Multi-Tech Sys., Inc., 357 F.3d 1340, 1350, 69 USPQ2d 1815, 1823 (Fed. Cir. 2004) (holding that statements made in prosecution of one patent are relevant to the scope of all sibling patents).
DETAILED ACTION
The following NON-FINAL Office action is in response to Applicant’s request for continued examination filed on 09/23/2020.  
Status of Claims
Claims 1, 5, 6, 8, 10, 12-14, 16, 18, 19 have been amended by Applicant. 
Claims 2, 7, 15 have been canceled by Applicant.  
Claims 1, 3-6, 8-14, 16-21 are currently pending and have been rejected as follows.
Continued Examination under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's 09/23/2020 submission has been entered.
Priority
Examiner noted Applicants claiming Priority from App# 12463214 filed 05/08/2009 and App# 10844006 filled on 05/11/2004 and Provisional App# 60469932 filled 05/12/2003.
Response to Amendments and Arguments
Applicant’s 09/23/2020 amendment necessitated new grounds of rejection in this action.
	112a,b rejections in previous act are withdrawn in view of Applicant’s amendment.
	101 abstract idea without significantly more in the previous act is withdrawn in view of Applicant’s amendment and USPTO guidance. Specifically the claims recite: 
         * “generates a message table, the message table configured to contain one or more business communications messages in a common format”;
         * “[…]”
         * “converts the incoming business communications messages into the common format”; SMRH:4814-0593-3516.1-2-Application Serial No. 15/179,821Docket No. 39CF-196151-US2 
         * “stores the incoming business communications messages in the common format in the message table”; 
         * “[…]”
         * “stores the one or more first associations in the core-ticket table, without modifying the project table or the task table”
	* “stores the second associations in the core-ticket table, without modifying the project table or the task table”.
 	Specifically, similar to integration of abstract idea into a practical application [Step 2A prong two] by conversion of non-standardized format into a standardized format in eligible Claim 1 in USPTO Example 42, the current independent Claims 1,12 “generates a message table, the message table configured to contain one or more business communications messages in a common format”; “converts the incoming business communications messages into the common format”;SMRH:4814-0593-3516.1-2-Application Serial No. 15/179,821Docket No. 39CF-196151-US2 and “stores the incoming business communications messages in the common format in the message table”; which should also integrate any purported abstract idea into a practical application [Step 2A prong two].  
	Claims 1, 12 also recite “stor[ing]” “1st” and “2nd” “associations” “without modifying the project table or task table”. Such storage scheme is reminiscent of the unconventional, self-referential storage scheme in “Enfish” that permitted storage of all entity types in a single table with the table rows containing information defining the table columns1. Thus the current capabilities of “stor[ing]” of “first” and “second” “associations” “without modifying the project table or the task table” are also believed to be unconventional and thus providing significantly more to any purported abstract idea [Step 2B].  
Independent Claims 1, 12 are believed to be patent eligible.
Dependent Claims 3-6, 8-11 are believed to be eligible by dependency to Claim 1.
Dependent Claims 13,14,16-21 are believed to be eligible by dependency to Claim 12. 
---------------------------------------------------------------------------------------------------------------------
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claims 1, 3-6, 8-14, 16-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), ¶2, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. 
Claims 1, 12 are independent reciting among others:
	* “generates / generating business rules, the business rules configured to identify one or more second associations between the one or more business communications messages and the one or more projects or the one or more tasks, the one or more second associations including data linking the one or more business communications messages and the one or more projects or the one or more tasks”;
	* “[…]”
	* “applies / applying the business rules to the incoming business communications messages in the common format to identify the one or more second associations…”
	* “stores / storing the second associations in the core-ticket table…” 
	-> rendering said claims vague & indefinite because there is insufficient antecedent basis for “the second associations” [plural form] when the antecedent would cover one association as broadly recited by “one or more second associations” as antecedently recited at the “generates / generating” limitation and “applies / applying” limitation.  
Claims 3-6, 8-11 are dependent and rejected upon parent independent Claim 1.
Claims 13, 14, 16-21 are dependent and rejected upon parent independent Claim 12. 
Clarification and/or correction is/are required.

Rejections under 35 § U.S.C. 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claims 1, 3-6, 9, 10, 12-14, 17-20 are rejected under 35 U.S.C. 103(a) as being unpatentable over:  * Tamboli et al, US 20030014617 A1 hereinafter Tamboli, in view of
                               * Johnson et al, US 6067525 A hereinafter Johnson in further view of 
	                    * Noguchi, Tadashi US 20020178342 A1 hereinafter Noguchi. As per, 
Claims 1, 12
Tamboli teaches or suggests: “A system for managing data on one or more projects in a business enterprise, the system comprising: one or more hardware processors; and software executable by the one or more hardware processors, wherein the software when executed” / “A method of managing data on one or more projects in a business enterprise, the method comprising” (Tamboli ¶ [0055] - ¶ [0058]): 
	- “generates a project table configured to contain one or more projects associated with a business enterprise”; 
	(Tamboli ¶ [0137]: Fig. 18 illustrates a catalog record depicting a table of a filed name column and a field type column comparing the number of data elements in the example catalog record to the number of data elements in the example native well record shown in Figs.12a-12b. The example catalog record of Fig.18, which also represents a well, contains substantially fewer data elements that native record shown in Figs.12a-12b. In Fig.18, such data elements include fields identifying well 1804, fields representing the physical 1808 and geopolitical 1910 locations of the well, and fields indicating well's status, type, and depth 1806. In contrast, the native data elements shown in Figs.12a-b include all operational data relevant to well maintenance, operations, or analysis).
 	
	- “generates a task table configured to contain one or more tasks associated with the business enterprise”
	(Tamboli ¶ [0137] last sentence: the native data elements in Figs. 12a-b include all operational data relevant to well maintenance, operations, or analysis. Similarly, 

 	
	- “generates one or more first associations between the one or more tasks the one of more projects, the one or more first associations including data linking the one or more tasks and the one or more projects”; (Tamboli ¶ [0140]- ¶ [0145] emphasis on ¶ [0146]: Consider a user of 1st native repository having 1st adapter interfacing 1st native repository to data integration application having a dynamic common model integrating many native repositories. Consider a case in which the user determines that the 1st native repository is not fully integrated through the dynamic common model with a 2nd native repository in that data transfers seem incomplete. That is, results of transfers from 2nd native repository to 1st native repository exclude a data element that the user wishes to include in 1st native repository. Such exclusion occurs when a user redefines an implementation of a datatype in 2nd repository but has not yet updated pertinent mappings to and from dynamic common, or mappings are updated erroneously. All that is required to repair this exclusion are 2 simple steps: (1) if adapter for the 2nd native repository does not presently extract and translate the excluded data element, or does so incorrectly, then the adapter for the 2nd native repository needs to be amended to include correct extraction and translation of the excluded data element into the 2nd native mapping format of the 2nd native repository, and (2) the mapping from the 2nd native mapping format to dynamic common format is checked, and, if necessary, amended correctly to include the excluded data element).
	
	- “
	
	- “generates a message table, the message table configured to contain one or more business communications messages in a common format”
	(Tamboli ¶ [0064] 3rd sentence: In case of utilizing XML stylesheet or table for mappings, for example, a dynamic common model comprises all mappings implemented in all the stylesheets present in the embodiment. 
	Tamboli ¶ [0103] In many embodiments of the kind illustrated in Fig.7, 1st mapping 710 comprises a 1st XML stylesheet, translator 708 comprises XSL translator, 1st native mapping format 705 is implemented in XML, dynamic common format 123 is implemented in XML, 1st native record 704 having a 1st native mapping format is a 1st XML document, and the 1st native record 122 having dynamic common format is a 2nd XML document. 
	Tamboli ¶ [0135] Fig.17a illustrates XML stylesheet header, in the illustrated example directed to mapping dynamic common format to catalog XML, and Fig. 17b illustrates an example of mapping through XML stylesheet from dynamic common format to catalog XML for a record of well datatype. Fig.17c continues the illustration of mapping through an XML stylesheet from dynamic common format to catalog XML for a record of well datatype, and Fig.17d illustrates an example of mapping through an XML stylesheet from dynamic common format to catalog XML for a record of well log datatype.           Tamboli ¶ [0136] Fig.17e illustrates mapping through XML stylesheet from dynamic common format to catalog XML for a record of well log curve datatype, and Fig.17f illustrates mapping through an XML stylesheet from dynamic common format to catalog XML for a record of formation tops datatype. Fig.17g illustrates mapping through an XML stylesheet from dynamic common format to catalog XML for a record of well deviation survey datatype, while Fig.17h illustrates an example of mapping through an XML stylesheet from dynamic common format to catalog XML for a record of well core datatype. Fig.17i illustrates an example embodiment of mapping through an XML stylesheet from dynamic common format to catalog XML for data elements having similar tag names in records of several datatypes);
	
	- “generates business rules, the business rules configured to identify one or more second associations between the one or more business communications messages and the one or more projects or the one or more tasks, the one or more second associations including data linking the one or more business communications messages and the one or more projects or the one or more tasks”
	(Tamboli teaches several examples as follows: 
	 Tamboli ¶ [0076] 2nd sentence: In many embodiments in which dynamic common formats and native mapping formats are implemented in XML, adapters calling transformation services provide to the transformation service the source data in XML documents that the transformation service uses to locate in an XML stylesheet database an XML stylesheet containing rules for translating the source data to common format
	Tamboli ¶ [0072] 2nd sentence: A transfer manager 208 is an application operated as part of a data integration application that includes the capabilities of ordering extraction 104 of native repository records from one repository and ordering insertion 132 of the extracted records into a second native repository. 
	Tamboli [0095] in Fig. 2, includes transforming 126, through 2nd adapter 124, the format of 1st native record 122 having the dynamic common format to a first native record having 2nd native format of 2nd native repository 134. The 2nd native format belonging to a category of formats identified as datatypes 110. The 2nd adapter 124 is loosely coupled for data integration to the data integration application 116. As shown for the illustrated embodiment, the result of this transformation is a 1st native record 128 having attributes 130 organized in the 2nd native format.	Tamboli ¶ [0096] in Fig.2, includes inserting 132, through 2nd adapter 124, the 1st native record 128 having the 2nd native format into the 2nd native repository 134.
	Tamboli ¶ [0106] 1st-2nd sentences: A more detailed embodiment of inserting 132 through the 2nd adapter 124, shown in Fig. 9, includes writing (904), through 2nd adapter 124, the 1st native record 128 having the native format of the 2nd native repository 134 into the 2nd native repository 134, thereby creating new native record. The example shown in Fig. 9 includes creating (906) new proxy data (908) and identifying attributes (910) for the 1st native record (128) having the native format of the second native repository (134), that is, new proxy data and identifying attributes for the new native record.
	Tamboli ¶ [0117] Fig.10, includes developing (1020) 2nd adapter (1022) for a 2nd native repository (134). 2nd adapter is loosely coupled for data integration 1024 to data integration application. 2nd native repository includes 2nd native records 1028 having 2nd nd native formats belong to categories of formats identified as datatypes 1012. Tamboli ¶ [0118] shown in Fig.10, includes creating 1018 mappings 120 specifying transformations of records. The mappings 120 created in the exemplary embodiment are shown in more detail in Fig.10a as mapping 1050 from 1st native format to 1st dynamic common format, a mapping 1052 from 1st dynamic common format to 1st native format, a mapping 1054 from the 2nd native format to a 2nd dynamic common format, and a mapping 1056 from the 2nd dynamic common format to the 2nd native format.
	Tamboli ¶ [0146]: Consider case in which user determines that 1st native repository is not fully integrated through the dynamic common model with a 2nd native repository in that data transfers seem incomplete. That is, results of transfers from 2nd native repository to 1st native repository exclude a data element that user wishes to include in 1st native repository. Such exclusion occurs, for example, when a user redefines an implementation of a datatype in the 2nd repository but has not yet updated the pertinent mappings to and from dynamic common, or the mappings are updated erroneously. All that is required to repair this exclusion are 2 simple steps: (1) if adapter for the second native repository does not presently extract and translate the excluded data element, or does so incorrectly, then the adapter for the second native repository needs to be amended to include correct extraction and translation of the excluded data element into the second native mapping format of the second native repository, and (2) the mapping from the second native mapping format to dynamic common format is checked, and, if necessary, amended correctly to include the excluded data element);
	
	- “receives incoming business communications messages from disparate communication channels, the incoming business communications messages being in different formats” (Tamboli ¶ [0001] 2nd sentence: large masses of data are comprised of multiple models of multiple products of multiple vendors or manufacturers, all of which utilize different data structures and different database management systems including different user interfaces into their respective underlying databases. For example ¶ [0116] 3rd-4th sentences: 1st native repository includes first native records 1010 having 1st native formats 1014 belonging to categories of formats identified as datatypes 110. Tamboli 
nd adapter 1022 for 2nd native repository 134. The 2nd adapter is loosely coupled for data integration 1024 to data integration application. Also 2nd native repository includes 2nd native records 1028 having 2nd native formats 1032, and the 2nd native formats belong to categories of formats identified as datatypes 1012);
	
	- “converts the incoming business communications messages into the common format” (Tamboli ¶ [0087] 3rd sentence: the adapter extracts 103 the data from the source repository 106 and converts it to common format by calling a transformation service 218
          Tamboli ¶ [0089] 1st sentence: conversion of new source format to common format
          Tamboli ¶ [0090] 1st sentence: convert data formats from the raw native format of an additional repository to and from a native mapping format)SMRH:4814-0593-3516.1-2-Application Serial No. 15/179,821Docket No. 39CF-196151-US2 
	
	- “stores the incoming business communications messages in the common format in the message table” (Tamboli ¶ [0059] the term repository include data stores, in which, data records are stored in file systems under hierarchical directory structures rather than in databases. ¶ [0064] 3rd sentence: utilizing XML stylesheets or tables for mappings, the dynamic common model comprises all mappings implemented in all stylesheets. 
	Tamboli ¶ [0065] 3rd-4th sentences: utilize XML to implement dynamic common formats. Choosing XML as underlying technology for formats to be input to transformation service enables the transformation service to be implemented as an XSL translator, and mappings 120 that drive the transformation service to be XML stylesheets. 
	Tamboli ¶ [0066] 1st sentence: XML refers to well-known standard Extensible Markup Language. ¶ [0079] noting a different example where the term date stamp or time stamp refers to data elements in native records representing the last date and time when native records were added or updated. ¶ [0082] 3rd sentence: the time parameter is read from a registration list where are stored last spider times for native repositories integrated under a data integration application. ¶ [0084] 4th sentence: physical identifying attributes are identifying attributes stored in a catalog as result of spider operations & data transfers)
	
	- “applies the business rules to the incoming business communications messages in the common format to identify the one or more second associations between the incoming business communications messages and the one or more projects or the one or more tasks and to update the one or more projects or the one or more tasks based on the incoming business communication messages”
	(Tamboli teaches several examples as follows
	Tamboli ¶ [0081] 1st-2nd sentences: the extract routines in adapters for repositories with update time stamps are capable of accepting a last-spider time from a calling routine in a spider and extracting only those repository records having time stamps that indicate updates after the last-spider time for the particular repository. Extract routines in adapters for repositories without update time stamps typically upon request from a spider's calling routine extract the entire source repository each time the source repository is spidered. 	Tamboli ¶ [0082] 1st sentence:  spiders can accept as parameters the last-update time for a repository and an identification of the repository to be spidered. 
          Tamboli [0088] transfer manager in typical embodiment then calls 222 insert routine in destination adapter serving destination repository 134. Destination adapter converts common format to native format by calling transformation service. After transformation destination adapter inserts 125 the transfer data into destination repository 134, returning to the transfer manager new identifying attributes and proxy data for newly inserted record in destination repository 220. If insertion was successful, so that destination now contains data it did not contain before the transfer, the transfer manager updates 236 the catalog by calling 237 an insert routine in an adapter for the catalog. It is useful to note that in typical embodiments, this particular routine updating of a catalog at the conclusion of a successful transfer is administered directly by the transfer manager rather than a spider.
	Tamboli ¶ [0114] 2nd sentence: Fig. 5 includes updating (536) the last spider time (535) in the native repository registration list (506).
	Tamboli ¶ [0139] 2nd sentence: A spider() member method in an adapter is called by, or passed messages from, a spider program or process in a data integration application in the process of updating a catalog). 
	
	- “
	
	- “”;
receives a subscription request to associate a user with a particular project of the one or more projects or a particular task of the one or more tasks”; 
	(Tamboli ¶ [0004] 1st sentence: data is made available to subscribing customers who make use of data through applications. Tamboli ¶ [0002] Data integration is intended to enable customer using one repository to make use of data residing in other repository. For example Tamboli ¶ [0003] last two sentences: The geophysical data processing industry is a good example of the need for data integration because the industry utilizes extremely large volumes of geophysical data regarding wells, well logs, and log curves. If industry agrees on a standard data model, then the industry could build application programs to convert multiple data models from various source databases into one standard model and use the data in standard form to transfer data among customers)

	- “uses the one or more first associations and the one or more second associations associated with the particular project or the particular task to identify an associated business communication message relevant to the user”; 
	(Tamboli ¶ [0140]: A typical message handling method, accepts two parameters, Message and Data of type string. These parameters in many embodiments are XML formatted strings. Typical embodiments implement a method return also as an XML string. That is, a typical example of a declaration for a message handling method is:string handleMessage(string Message, string Data. 
	Tamboli ¶ [0141] `Message` parameter typically is used to identify one of the typical functions of adapters, such as the functions represented by the other member methods shown in Fig. 19. The `Data` parameter typically in such embodiments provides the data or parameters to be used by the function identified in the `Message` parameter. 	Tamboli ¶ [0142] 2nd sentence: the adapter class object subject to such inheritance is completed by writing code implementing the individual adapter functions or member methods so that they accept data from a `Data` parameter in a `handleMessage( )` method and perform the functions identified in a `Message` parameter) “and”
	
	
	- “forwards a notification of the associated business communication message to the user” (Tamboli ¶ [0089] additions of new repositories to system require only 3 things: a new adapter and 2 new mappings for conversion of the new source format to common format. In embodiments utilizing XML stylesheets for mappings, the requirement is one new adapter and 2 new stylesheets. an additional native repository, upon joining a data integration system, receives a new adapter, and the adapter automatically upon activation registers with the data integration application, and the contents of the new repository are then spidered automatically into a catalog, making the contents of the new repository immediately available to users of the invention. 
	Tamboli ¶ [0114] 3rd sentence: that users will have last spider time and last spider date available for convenient reference, typical embodiments maintain the last spider date and last spider time in storage regardless whether native repositories spidered do or do not support time stamps on native records.
	Tamboli ¶ [0140] last sentence: a typical example of a declaration for a message handling method is: string handleMessage(string Message, string Data)
---------------------------------------------------------------------------------------------------------------------
Tamboli does not teach:
	- “generates a core-ticket table, the core-ticket table configured to contain the one or more first associations”
	- “stores the one or more first associations in the core-ticket table, without modifying the project table or the task table”
	- “stores the second associations in the core-ticket table, without modifying the project table or the task table”; as claimed 
Johnson however in analogous adaptation, tracking and transfer teaches or suggests: 
	- “generates a core-ticket table, the core-ticket table configured to contain the one or more first associations”
	(Johnson column 27 lines 9-25 generating a core components table containing first component associations and second subcomponent associations)
	- “stores the one or more first associations in the core-ticket table (Johnson column 27 lines 9-15 noting storing salesperson components in the core component table), ”
	- “stores the second associations in the core-ticket table, (Johnson column 27 lines 9-15 noting storing support process components in the core component table);
”;
	
It would have been obvious to one skilled in the art, at the time of the invention to modify Tamboli’s ”system”/ “method”  to include “stores the one or more first associations in the core-ticket table…” “and” “stores the second associations in the core-ticket table”
in view of Johnson to assist the user as necessitated by efficient utilization of core process components  and in carrying out the tasks associated with the various phases of the sales process in an intelligently automated manner (Johnson column 6 lines 26-30 & MPEP 2143 F or G). Also by  integration of core processing components, training component self-management component & business operation management component, Johnson would facilitate automated training exercises on how to effectively use each of these components (Johnson column 7 lines 3-10 & MPEP 2143 G). One example is disclosed by Johnson in using third protocol layer 2005 to implement the intelligent system operation by establishing the interaction of events and actions between objects and applications as well as between objects themselves. In other words, events may be tied or paired together in third protocol layer 2005. When one event occurs on this level (e.g., the generation of a proposal in the proposal generation module), the system automatically recognizes the event, and its significance and may automatically initiate other event in the business process (e.g., scheduling a follow-up in the time management module) on third protocol layer 2005. In other words, third protocol layer 2005 can be the layer on which pairing or grouping of application events occurs (Johnson 31 lines 26- 38 MPEP 2143 C, D, or G). Additionally or alternatively Johnson would also mitigate the inefficiencies of the conventional systems at integrating different tools into a single system (Johnson column 1 line 62 to column 2 line 5 & MPEP 2143 C, D, or G). Johnson’s solution would allow the data to be used commonly by more than one of the various components and subcomponents modules. In this manner, the components and modules would be effectively integrated together for a common exchange of information in event manager (Johnson Figs.21A-G column 27 lines 26-29 & MPEP 2143 C, D or G). The provided examples are not exhaustive, but illustrate different types of events that may be paired to 
The predictability of such modification is further corroborated by the broad level of skills of one of ordinary skills in the art as articulated by Johnson at column 35 lines 55-61. 
Alternatively, the claimed invention can also be viewed as a mere combination of old elements of data organization, analysis and display in a similar business process adaptation and tracking field of endeavor (see above). In such combination each element merely would have performed the same data organization, analysis and display function as it did separately, and one of ordinary skill in the art would have recognized that, given the existing technical ability to combine the elements as evidenced by Tamboli in view of Johnson, the results of the combination would have fitted together like pieces of a puzzle in a complementary and predictable manner (MPEP 2143 A).
*Further *
Noguchi in analogous art of adaptation, tracking and transfer further teaches or suggests:
	- “…without modifying the project table or the task table” 
	       (Noguchi ¶ [0005] 1st sentence: Conventional spreadsheet AP has a data transfer function of storing data extracted from an external database in a data structure in table form without any changes being made. Noguchi ¶ [0011]: where the extracted data comprises first data and second data)
	It would have been obvious to one skilled in the art, at the time of the invention, to further modify the combination of Tamboli / Johnson to further include evidence for storage “…without modifying the project table or the task table” in further view of Noguchi
in order to make it possible to easily and flexibly designate and change a location to which data should be transferred (or a location for storing data) without placing any burden of programming on a user when transferring data which is extracted from a database to the spreadsheet AP or the like (Noguchi ¶ [0010] & MPEP 2143 C, D and/or G).
	Alternatively the claimed invention can also be viewed as mere combination of old elements in similar adaptation, tracking & transfer field of endeavor. In such combination each element would have merely performed same organization and storage as it did separately, and one of ordinary skill in the art would have recognized that, given the existing technical ability to combine the elements as evidenced by Tamboli / Johnson in Noguchi, the results of the combination would have fitted together, like pieces of a puzzle, in a complementary and predictable manner (MPEP 2143 A). 

Claims 3, 19 
Tamboli / Johnson / Noguchi teaches all the limitations above. 
Tamboli further teaches or suggests: 
	- “generates at least one table of a type from a group consisting of: a request type; an approvals type; a human resources system type; an LDAP type; a users type; a group type; an SLA agreements type; a contracts type; a maintenance agreement type; a main asset type; a purchasing system asset type; a scanning system type; an inventory system type; a files type” (Tamboli  ¶ [0061] 2nd sentence: Tables are a category of files having records and fields capable of orderly arrangement in rows and columns, a characteristic not necessarily shared by all files) “an images type; a fax type; an employee type; a customer type; a vendor type; and a skills type”.  

Johnson also further teaches: “generates at least one table of a type from a group consisting of: “a request type; an approvals type; a human resources system type; an LDAP type; a users type; a group type; an SLA agreements type; a contracts type; a maintenance agreement type; a main asset type; a purchasing system asset type; a scanning system type; an inventory system type; a files type; an images type; a fax type; an employee type; a customer type; a vendor type; and a skills type” (Johnson Figs.15A-F& column 27 lines 3-40, Figs. 21A-G & column 33 lines 5-17 noting several examples of tables of human resources system or employee type, purchasing system asset type etc.).

Noguchi also teaches or suggests: 
	- “generates at least one table of a type from a group consisting of: a request type; an approvals type; a human resources system type; an LDAP type; a users type; a group type; an SLA agreements type; a contracts type; a maintenance agreement type; a main asset type; a purchasing system asset type; a scanning system type; an inventory system type; a files type” (Noguchi ¶ [0002] Application software includes a spreadsheet function that can control data in table form and perform arithmetic or other operations among various data stored in each element (cell) of a table. ¶ [0003] 1st sentence: Among such  “an images type; a fax type; an employee type; a customer type; a vendor type; and a skills type”.  

Claims 4, 20 
Tamboli / Johnson / Noguchi teaches all the limitations above. 
Tamboli does not teach:  
	- “generates core tables of different types including: a group type; a user-defined type; and a documents type”

Johnson however in analogous adaptation, tracking and transfer teaches or suggests: 
	- “generates core tables of different types including: a group type; a user-defined type; and a documents type” (Johnson Figs.15A-F & column 27 lines 3-40 and Figs.21A-G & column 33 lines 5-17 noting several examples of tables of subcomponents or group type, user-defined type as well as documents types of read only versus read and write).
	Rationales to modify/combine Tamboli/Johnson are above and reincorporated.   
	Rationales to modify/combine Tamboli / Johnson / Noguchi are above. 

Claims 5, 13 
Tamboli / Johnson / Noguchi teaches all the limitations above. 
Tamboli further teaches or suggests:  
	- “in response to a request to view the one or more first associations or the one or more second associations displays the one or more first associations or the one or more second associations” (Tamboli ¶ [0086] 2nd sentence: user interface searches 248, 246 a catalog 202 and returns for display logical identifying attributes 252 fitting user's request. 
	Tamboli Figs. 18-19, ¶ [0137] last 3 sentences: Catalog records typically contains fewer data elements because the data elements included in the catalog are only the data elements useful for display to users in aid of selecting data for transfers for data integration. In Fig.18, such data elements include fields identifying the well 1804, fields representing the physical 1808 & geopolitical 1910 locations of the well, and fields 

Johnson in analogous adaptation, tracking and transfer also teaches or suggests: 
	- “in response to a request to view the one or more first associations or the one or more second associations displays the one or more first associations or the one or more second associations” (Johnson column 27 lines 13-15 illustrated in the tables are the various core components 103 storing the salesperson support associations and the support process components associations. By way of example at Johnson column 27 lines 50-62: event manager 201A prompts the salesperson that the data which is being updated is being used or relied upon by other component of the sales system. The salesperson can confirm that the updated information should be used in other parts of the system. For example, the system will inquire under control of the event manager whether the change in address requires a change in the delivery address for an order. If new address should be used for delivery, the change order subcomponent module 506 is initiated with the new information reflected and a command is given to update the delivery address information in the order. Thus, the order will now reflect the proper address information ensuring proper delivery).
	Rationales to modify/combine Tamboli/Johnson are above and reincorporated.   
	Rationales to modify/combine Tamboli / Johnson / Noguchi are above. 

Claims 6, 14
Tamboli / Johnson / Noguchi teaches all the limitations above. 
Tamboli further teaches or suggests:  
	- “in response to selection of the particular project, displays the one or more tasks and the one or more business communications messages associated with the particular project, as determined based on the one or more first associations and the second associations in the core-ticket table”
	(Tamboli Figs. 18-19, ¶ [0113] 2nd-6th sentences: The identifying attributes are useful for displaying on a user workstation interface to enable a user to select records for transfer. Consider an example involving oil wells, and distinguish for purposes of illustration identifying attributes and proxy data. Identifying attributes, information a user 

Johnson in analogous adaptation, tracking and transfer also teaches or suggests: 
	- “in response to selection of the particular project, displays the one or more tasks and the one or more business communications messages associated with the particular project, as determined based on the one or more first associations and the second associations in the core-ticket table” (Johnson column 27 lines 13-15 illustrated in the tables are the various core components 103 of the salesperson support system 100 and the support process components 105. By way of example at Johnson column 27 lines 41-62: teaches a salesperson meeting with a current customer learn that customer moved to new address. Using the self-management component 110, the salesperson enters the new address information into the customer information database. The event manager 201A recognizes this event. If the customer currently has an order not yet delivered when the data is updated in the common database, the event manager 201A instructs the order management component 106 to automatically reflect the change. Alternatively, the event manager 201A can be used to prompt the salesperson that the data which is being updated is being used or relied upon by other component of the sales system. The salesperson can confirm that the updated information should be used in other parts of the system. For example, the system will inquire under control of the event manager whether the change in address requires a change in the delivery address for an order. If new address should be used for delivery, the change order subcomponent module 506 is initiated with the new information reflected and a command is given to update the delivery address information in the order. Thus, the order will now reflect the proper address information ensuring proper delivery).
	Rationales to modify/combine Tamboli/Johnson are above and reincorporated.   
	Rationales to modify/combine Tamboli / Johnson / Noguchi are above. 

Claims 9, 17
Tamboli / Johnson / Noguchi teaches all the limitations above. 
Tamboli does not teach:  
	- “generates an employees table configured to contain attributes of employees of the business enterprise”; 
	-SMRH:4814-0593-3516.1-4-Application Serial No. 15/179,821Docket No. 39CF-196151-US2 “generates a customers table configured to contain attributes of customers of the business enterprise”; 
	- “generates third associations relating the attributes of employees and the attributes of customers”; 
	- “generates a core-people table configured to contain the third associations”; 
	- “generates fourth associations relating the one or more first associations, the second associations, and the third associations”; 
	- “generates a relationship table, the relationship table configured to contain the fourth associations”; “and” 
	- “stores the fourth associations only in the relationship table”.

Johnson however in analogous adaptation, tracking and transfer teaches or suggests: 
	- “generates an employees table configured to contain attributes of employees of the business enterprise” (Johnson column 27 lines 9-10, 12-15. For example Johnson column 27 lines 9-12: In the tables, the various types of information stored and used by the sales system is listed by category including the various core components 103 of the salesperson support system 100 and the support process components 105. Also Johnson column 6 lines 30-32: the self-management component 110 assists sales personnel to manage their opportunities, time, contacts, schedules, goals, tasks, etc.); 
	-SMRH:4814-0593-3516.1-4-Application Serial No. 15/179,821Docket No. 39CF-196151-US2 “generates a customers table configured to contain attributes of customers of the business enterprise” (Johnson column 27 lines 9-12: In the tables, the various types of information stored and used by the sales system is listed by category. For example,
Fig.15A illustrates customer information types gathered & used during sales process.
Alternatively Johnson column 4 lines 52-58: second core process component of the salesperson support system 100 is time with customer component 104. This component is used by salesperson during the phase of the Sales process which occurs from the SMRH:4840-4473-3863.1 14Application Serial No. 15/179,821Docket No. 39CF-196151-US2; 
	- “generates third associations relating the attributes of employees and the attributes of customers” (Johnson column 27 lines 15-24 noting exemplary subcomponent 
modules are also illustrated for the various components. The table illustrates how each of the Subcomponent modules, under control of the event manager 201 are granted access to the particular types of data. Subcomponent modules marked with a "+' symbol have access to the corresponding data for both read and write purposes. Subcomponent modules marked with a "#' symbol have read only access to the corresponding data. Subcomponent modules left blank do not have access to the data); 
	- “generates a core-people table configured to contain the third associations”
(Johnson column 27 lines 12-15: generate core components table of the association of salesperson support 100 and the support process components 105); 
	- “generates fourth associations relating the one or more first associations, the second associations, and the third associations” 
(Johnson column 27 lines 28-30 the components & modules are integrated together for common exchange of info via event manager 201); 
	- “generates a relationship table, the relationship table configured to contain the fourth associations” (Johnson column 27 lines 33-40: It is can be appreciated from tables of Figs.15A-F that data which is updated using one module is automatically reflected in other modules which rely on the particular data so the salesperson is confident that most recent data, automatically reflected in each component which relies on the data. Also 
Johnson column 33 lines 6-9: noting other examples in Figs. 21A-21G, a table provides examples of how sales events may be linked together by the event manager database. In Figs. 21A-21G, exemplary events are listed in column 2102); “and” 
	- “stores the fourth associations only in the relationship table” (Johnson column 27 lines 3-6: Figs. 15A-F illustrate in table form an example of how data is organized in the local information Storage databases of component 116 of the salesperson support system 100 and the back office system 200. Johnson column 33 lines 9-17 other example where the exemplary components and related modules used to facilitate the 

	Rationales to modify/combine Tamboli/Johnson are above and reincorporated.   
	Rationales to modify/combine Tamboli / Johnson / Noguchi are above. 

Claims 10, 18 
Tamboli / Johnson / Noguchi teaches all the limitations above. 
Tamboli teaches or suggests:   
	-  “in response to receiving a particular incoming business communications message, generates a new task in the task table”
	(Tamboli ¶ [0017] 4th-5th sentences: Automatic upgrading in this sense means that upon activation, a new adapter automatically registers itself and its new repository with a data integration application to which it is coupled for data communications and a spider then automatically enters in a catalog identifying information for all the records in the new repository served by the new adapter. The process for changing existing repositories or adding new repositories is extremely flexible and efficient, especially in contrast with the standard model in which such changes or additions are almost impossible and are not provided for within the model itself).

Johnson in analogous adaptation, tracking and transfer also teaches or suggests: 
	-  “in response to receiving a particular incoming business communications message, generates a new task in the task table”
	(Johnson column 27 lines 13-15 illustrated in the tables are the various core components 103 of the salesperson support system 100 and the support process components 105. By way of example at Johnson column 27 lines 41-62: a Salesperson meeting with a current customer learn that customer moved to new address. Using the self-management component 110, the salesperson enters the new address information .

---------------------------------------------------------------------------------------------------------------------
Claims 8, 16 are rejected under 35 U.S.C. 103(a) as being unpatentable over:  
	* Tambol / Johnson / Noguchi as applied to claims 1, 12, in further view of 
	* Weng, et al, US 20030174155 A1 hereinafter Weng. As per,
Claims 8, 16  
Tamboli / Johnson / Noguchi teaches all the limitations above. 
Tamboli goes as far to recite at ¶ [0004] 1st sentence: subscribing customers who make use of the data through applications designed to operate against the standard data model.

Tamboli/Johnson/Noguchi does not explicitly recite: 
	- “wherein the associated business communications message is received after receiving the subscription request”

Weng in analogous art of adaptation, tracking and transfer teaches or suggests:
	- “wherein the associated business communications message is received after receiving the subscription request”
	(Weng ¶ [0208] 3rd - 4th sentences: After subscribing, each modality gateway may receive all messages published, with each message (i) indicating that one of modalities has been provided with new data, and (ii) providing information allowing other modalities 
It would have been obvious to one skilled in the art, at the time of the invention, to further modify Tamboli / Johnson / Noguchi ”system” / ”method” to further include “wherein the associated business communications message is received after receiving the subscription request”  in further view of Weng to allow the user device take advantage of improvements in a synchronization controller without having to be redesigned (Weng ¶ [0113] & MPEP 2143 C, D and/or G). Weng would also provide flexibility to allow the complexity of a system to be targeted to one or more particular devices. By keeping the synchronization controller functions off of a mobile device, for example, mobile devices may be more lightweight, less expensive, and more robust to technology enhancements in the synchronization controller. By using a proxy model, a mobile device is still free of the synchronization controller and enjoys the noted benefits. Further, by using a proxy model, the multitude of existing web servers may not need to be redesigned, and the synchronization controller may allow multiple types of mobile devices to communicate with the same server infrastructure. Using a publish/subscribe system, operating as in the implementations described or according to other principles, may also facilitate an architecture with minimal install time for client devices, such that client devices are changed only minimally (Weng ¶ [0132] & MPEP 2143 C, D and/or G). The predictability of such modification is further corroborated by the broad level of skill of one of ordinary skills in the art as articulated by Weng at ¶ [0137] - ¶ [0138]. 
	Alternatively, the claimed invention can also be viewed as a mere combination of old elements in a similar adaptation, tracking and transfer field of endeavor. In such combination each element merely would have performed same organizational, analytical and subscribing functions as it did separately, and one of ordinary skill in the art would have recognized that, given the existing technical ability to combine the elements as evidenced by Tamboli / Johnson / Noguchi in further view of Weng, the results of the combination would have fitted together in a complementary and predictable manner (MPEP 2143 A).


Claims 11, 21 are rejected under 35 U.S.C. 103(a) as being unpatentable over:  
	* Tambol / Johnson / Noguchi as applied to claims 1, 12, in further view of 
	* Cadiz et al, US 20020186257 A1 hereinafter Cadiz. As per,
Claims 11, 21
Tamboli / Johnson / Noguchi teaches all the limitations above. 
Johnson column 8 lines 18-21 further teaches the system further may be integrated with e-mail and facsimile capabilities to provide a complete automated sales tool. 
	Rationales to modify/combine Tamboli/Johnson are above and reincorporated.   
	Rationales to modify/combine Tamboli / Johnson / Noguchi are above. 

Tamboli / Johnson / Noguchi as a combination does not teach:   
	- “wherein the disparate communication channels comprise email, instant messages, voicemail, and work flow application entries” as claimed.
	
Cadiz however in analogous art of tracking business processes teaches or suggests: 
	- “wherein the disparate communication channels comprise email, instant messages, voicemail, and work flow application entries”
	(Cadiz ¶ [0183] Further, as with any other ticket, selecting the ticket, such as, for 
example, by clicking on the face represented on the displayed ticket automatically opens a window, i.e., a "person window" similar to the enhanced tooltips described above.  This person window includes further information about the person or entity, as well as action buttons for initiating communication via any of a number of conventional communications channels, i.e. email, voice mail, instant messaging (IM), cell phone, telephone, mail, etc. Clearly, the concept of communicating with a person can be extended to communication with any other entity such as an organization or a business, with any appropriate pictures or images being used to represent communications availability status for the entity.  See, for example, Fig.8B, which is discussed below in Section 6.0. 
	Cadiz ¶ [0194] 3rd sentence: The person window is useful for providing further information about the person or entity, as well as action buttons for initiating communication via any of a number of conventional communications channels or access points 570, i.e. email, voice mail, instant messaging (IM), cell phone, telephone, mail, etc. 
	Cadiz ¶ [0201] 4th-7th sentences: Fig. 8B is a screen image illustrating a dynamic person window or enhanced tooltip person window 825 accessed by selection of one of person items 815 of Fig.8A.  Note that the enhanced tooltip window opened by selection of person item 820 provides a short summary of new messages 825 and 830 sent from the person represented by person item 820. Note also availability via any of five individual communications channels 840, including: a short message, email, voice mail, telephone call, or in person availability.  Also note that time 845 since the person represented by person item 820 was last available is provided for each communication channel 840). 
	Cadiz ¶ [0202] Further, Fig.8C, is an exemplary screen image illustrating historical communications information associated with the person represented by the person window of Fig.8B.  This historical communications window 855 is automatically opened in one embodiment by selecting the image of the person in the enhanced tooltip person window 825.  This historical communications window 855 includes a summary to all past communications with the person represented by the person item 825 of Fig. 8A).
It would have been obvious to one skilled in the art, at the time of the invention, to further modify Tamboli / Johnson / Noguchi ”system” / “method” to further include  “wherein the disparate communication channels comprise email, instant messages, voicemail, and work flow application entries” in further view of Cadiz in order to increase the effectiveness of user notification by utilizing both strategies of peripheral awareness and notification, i.e., audible and/or visible alert (Cadiz ¶ [0018] last two sentences, ¶ [0060] last sentence & MPEP 2143 G), takes advantage of people's innate ability to receive information about the world around them without significantly interrupting their focal tasks (Cadiz ¶ [0060] & MPEP 2143 G). Cadiz would also provide the additional benefit of embedding a ticket in an electronic document, such as, for example, a word processor file or a presentation file. The behavior of an embedded ticket is the same as that described herein for a standalone ticket, or in other words, for the behavior described for tickets displayed within the sidebar (Cadiz ¶ [0180] last two sentences & MPEP 2143 G). The predictability of such modification is further corroborated by the broad level of Cadiz in at least ¶ [0116] 1st sentence, ¶ [0157] 2nd sentence.
Alternatively, the claimed invention can also be viewed as a mere combination of old elements in a similar tracking business processes field of endeavor. In such combination each element merely would have performed same organizational, analytical and tracking functions as it did separately, and one of ordinary skill in the art would have recognized that, given the existing technical ability to combine the elements as evidenced by Tamboli / Johnson / Noguchi in further view of Cadiz, the results of the combination would have fitted together, like pieces of a puzzle in a complementary and predictable manner (MPEP 2143 A).
---------------------------------------------------------------------------------------------------------------------
Conclusion
Following art is made of record and considered pertinent to Applicant’s disclosure:
* US 20140040223 A1 teaching at ¶ [0091] According to the present embodiment, the huge amount of information obtained by the automated robots or engines may be supplemented by individual subscribers.  Hence, the market place offers the possibility of exposing single entities in large market places. ¶ [0096] When, as stated in claim 23, a mail-back message () is forwarded to a subscriber (S) if certain entities match a subscriber's request () a further advantageous embodiment of the invention has been obtained.
* US 20020010700 A1 System and method for sharing data between relational and hierarchical databases, further allowing at ¶ [0003] 2nd sentence: data in different databases, which may have different formats and structures, to be shared without remodeling the data to fit an existing data convention
* US 20020055932 A1 System and method for comparing heterogeneous data sources further allowing at ¶ [0002] data in different databases, which may have different formats and structure, to be shared without requiring the data to be remodeled to fit an existing data convention. 
	Any inquiry concerning this communication should be directed to OCTAVIAN ROTARU at telephone number 571.270.7950. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, PATRICIA H MUNSON, can be reached on (571)270-5396. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/OCTAVIAN ROTARU/
Primary Examiner, Art Unit 3624
	May 4th, 2021 






    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 MPEP 2106.05(d) citing “Enfish, 822 F.3d at 1332, 118 USPQ2d at 1687”